—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered May 12, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We find that the totality of the information obtained by the police on the scene provided probable cause (see, Brinegar v United States, 338 US 160, 175) to believe that defendant either personally threw a pistol under a vehicle or jointly possessed the pistol with two other men. Therefore, we need not reach the issue of whether defendant’s detention constituted an arrest. The police lawfully recovered a second pistol during a properly conducted inventory search of defendant’s car (see, *46People v Galak, 80 NY2d 715), made after the police learned that during the incident resulting in the arrest defendant and his companions had produced the first pistol from defendant’s car. Concur — Rosenberger, J. P., Wallach, Andrias and Friedman, JJ.